Citation Nr: 1706719	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  13-13 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, to include as secondary to chronic back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1987 to December 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes the medical evidence of record shows the Veteran has been diagnosed with depression and anxiety.  However, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As such, the Board has characterized the claim broadly, as reflected on the title page. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board finds that additional development is required before the Veteran's claims are decided.

The Veteran claims entitlement to service connection for a lower back disability.  He asserts he suffered a back injury due to an in-service motor vehicle accident, which still affects him today, and that he subsequently developed arthritis in his back due to the in-service injury.

The Veteran also claims entitlement to service connection for an acquired psychiatric disorder.  Specifically, he asserts that he has suffered from depression due to chronic back pain since his in-service accident.

The Veteran's service treatment records (STRs) show he was involved in a motor vehicle accident in late August 1989, in which his vehicle was rear-ended by another vehicle.  He was seen in the Emergency Room for neck and lower back pain.  X-rays were negative, but acute lower back spasms were noted.  Treatment notes 1 week later documented continuing lower back pain, spasms, tenderness, and impaired range of motion.  An October 30, 1989 note showed the Veteran had back aches for the previous 3 months following the accident.  It was noted that the Veteran's lower back pain had resolved to some extent, but that he had re-strained his back when helping his brother move the previous day.  Specifically, it was noted that he noticed central lower back pain when moving a refrigerator on a dolly.  The Veteran was noted to have back spasms and tenderness, as well as pain on all ranges of motion, and he was diagnosed with an acute low back strain.  He was prescribed over-the-counter pain medication and physical therapy.  November 1989 treatment notes show he was instructed to continue with stretching exercises.  

The Veteran's post-service medical records show that following his reports of constant pain in the center of his back, he underwent a computerized tomography (CT) scan of the spine in December 2010.  The CT scan revealed no acute osseous abnormality involving the lumbar spine, but did show bilateral L5 pars defects with Grade 1 anterolisthesis of L5 relative to S1 and severe bilateral foraminal stenosis at L5-S1.  December 2010 treatment notes also showed diagnoses of spondylolisthesis and sciatica.

The Veteran was afforded a psychiatric examination by a VA physician in May 2011.  The examiner noted the Veteran had been treated with physical therapy and ice massage following his August 1989 in-service motor vehicle accident.  The examiner noted the Veteran's reports that his chronic back pain had affected his mood and sleep.  The examiner noted the Veteran had been prescribed antidepressant medication for the previous 1.5 years.  The examiner noted the Veteran's medical history included spondylolysis and low back pain and that January 2010 imaging of the back showed bilateral L5 spondylolysis associated with Grade 1 spondylolisthesis of L5 on S1, and mild disc space narrowing.  The examiner opined that the Veteran's in-service car accident resulted in chronic back pain, spondylolisthesis, and back spasms, and that the Veteran had depression which was complicated by chronic back pain since his military service. 

The Veteran was afforded a separate examination by a VA nurse practitioner in May 2011.  The examiner noted the Veteran's report of low back pain which began following his in-service motor vehicle accident.  The examiner noted that in an October 30, 1989, service treatment note, it was documented the Veteran's lower back pain stemming from his motor vehicle accident had resolved prior to his re-straining his back while moving a refrigerator, and that an October 1989 medical examination report showed a normal spine.  The examiner stated the Veteran's degenerative disc disease was less likely than not caused by his low back strain in service.  In this regard, the examiner stated that the usual etiology of spondylolisthesis was a congenital defect, stress fractures, traumatic fractures, or bone disease.  The examiner also stated that spondylolisthesis may be associated with and produce lordosis.  The examiner stated that a low back strain from 1989 was not a significant enough injury to cause the changes identified on the Veteran's January 2010 CT scan or on physical examination.

Upon a review of the foregoing, the Board notes that the VA opinions discussed above are conflicting with regard to the etiology of the Veteran's current back condition or conditions.  While the first opinion, by a VA physician, attributed the Veteran's current back symptoms to his in-service motor vehicle accident, this opinion was provided pursuant to a psychiatric examination, and the physician's specialty is not identified in the examination report.  In addition, the examiner provided no rationale to explain how a low back strain in 1989 could cause the Veteran's current conditions.

Conversely, the second VA examiner was a nurse practitioner, and determined the Veteran's current back symptoms were not attributable to his in-service injury.

In light of the conflicting medical opinions of record, and the varying degrees of expertise of the examiners, in addition to the lack of clarity regarding the specialty, if any, of the VA psychiatric examiner, the Board has determined a remand is warranted to afford the Veteran an additional VA examination to clarify the nature and etiology of his current back condition or conditions.  

With regard to the claim for service connection for an acquired psychiatric disorder, the Board again notes that the May 2011 psychiatric examiner determined the Veteran's depression was "complicated" by his chronic back pain.  The Board initially notes that the Veteran's back symptoms have not been service connected.  As such, the examiner's findings do not warrant service connection for an acquired psychiatric disorder at this time.

The Board also notes that the examiner's opinion does not constitute a finding that the Veteran's depression has been caused entirely by his back pain.  In this regard, the Board notes that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2016).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.  

The Board notes that the VA examiner's opinion provides no baseline level of severity for the Veteran's depression prior to its "complication" by his back pain.  Under these circumstances, the Board has determined the Veteran should be afforded an additional VA psychiatric examination to clarify these outstanding issues.

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA examination to determine the nature and etiology of his lower back disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all lower back disabilities present during the period of the claim. 

Then, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that each identified lower back disability originated during, or is otherwise etiologically related to the Veteran's military service.

In providing his or her opinion, the examiner must address the Veteran's STRs showing he was treated for lower back symptoms in August 1989 following a motor vehicle accident, and in October 1989 following an injury caused by moving a refrigerator.

The examiner must also address the Veteran's lay statements to the effect that he has suffered from lower back pain and other symptoms since service.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, afford the Veteran a VA examination to determine the nature and etiology of any acquired psychiatric disorder present during the period of the claim.

Following the examination and a review of the relevant records and lay statements, the examiner should identify all acquired psychiatric disorders present during the period of the claim. 

Then, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that each identified psychiatric disorder originated during, or is otherwise etiologically related to the Veteran's military service.

Then, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that each identified acquired psychiatric disorder is proximately due to the Veteran's chronic lower back pain or other symptoms so identified.

If not, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that each identified acquired psychiatric disorder has been aggravated (permanently worsened beyond its natural progression) by his chronic back pain.

If aggravation is found, to the extent possible, the examiner should provide an opinion as to:

a) the baseline manifestations of each identified acquired psychiatric disorder prior to aggravation; and

b) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's chronic back pain.

In providing his or her opinions, the examiner must address the May 2011 VA examiner's finding that the Veteran's depression was complicated by chronic back pain since his military service.

The examiner must also address the Veteran's lay statements to the effect that he has suffered from depression due to chronic back pain since his in-service accident.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Undertake any other development determined to be warranted.

5.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




